Filed 6/5/14 In re T.A. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re T.A., a Person Coming Under the
Juvenile Court Law.
                                                                 D065347
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. EJ3486)
         Plaintiff and Respondent,

         v.

R.M. et al.,

         Defendants and Appellants.


         APPEALS from an order of the Superior Court of San Diego County, Elizabeth A.

Riggs, Judge. Dismissed.



         Christy C. Peterson, under appointment by the Court of Appeal, for Defendant and

Appellant R.M.

         Patti L. Dikes, under appointment by the Court of Appeal, for Defendant and

Appellant M.A.
       Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Lisa M. Maldonado, Deputy County Counsel, for Plaintiff and Respondent.

       R.M. and M.A. are the parents of T.A., who was 17 years old when the San Diego

County Health and Human Services Agency (Agency) filed the underlying dependency

petition. The parents appealed the juvenile court's dispositional order removing custody

of T.A. from them. The Agency moved to dismiss the appeals as moot because T.A. has

since turned 18 and the juvenile court has terminated jurisdiction over her.1 The parents

do not oppose the Agency's motion. We grant the Agency's motion and dismiss the

appeals as moot. (See In re C.C. (2009) 172 Cal. App. 4th 1481, 1488 ["As a general rule,

an order terminating juvenile court jurisdiction renders an appeal from a previous order in

the dependency proceedings moot."].)

                                     DISPOSITION

       The appeals are dismissed.



                                                                           O'ROURKE, J.
WE CONCUR:



MCDONALD, Acting P. J.



AARON, J.


1     We grant the Agency's request to take judicial notice of the juvenile court's
May 14, 2014, order terminating jurisdiction. (See, e.g., In re Karen G. (2004) 121
Cal. App. 4th 1384, 1390.)
                                            2